Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 07/11/2022 is acknowledged.  
Applicant argues that the search of the all claims in the application could be made without serious burden. In response to the Applicant's election argument, the traversal is not found persuasive because the fields of search for method and device claims may overlap, but they are not coextensive. Also, search strategies for device and method claims are different. Thus, separate searches are required.
The determinations of the patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2009/0140270).
As for claim 1, Takahashi et al. disclose in Figs. 6-12 and the related text a display device comprising: 
a substrate 200 comprising a display area 237 and a peripheral area 236 surrounding the display area 237; 
a plurality of pixel circuit portions 104/237 and a plurality of signal lines 105/106/107 disposed in the display area (fig. 2 and 6-12); and 
a driving circuit portion 108/109 or 236 disposed in the peripheral area and connected with the plurality of signal lines 105/106/107, 
wherein the driving circuit portion 236 comprises a first transistor 238/239 including a first active pattern 203/204 disposed on the substrate 200, a first gate insulation layer (portion of 209 above 203/204) disposed on the first active pattern 203/204, a first gate electrode 213/214 disposed on the first gate insulation layer (Figs. 6B and 12),
wherein each pixel circuit portion 104/237 comprises a second transistor 240/242 including a second active pattern 205/207 disposed on the substrate 200, a second gate insulation layer (portion of 215 above 205/207) disposed on the second active pattern 205/207, and a second gate electrode 219/221/222 disposed on the second gate insulation layer (fig. 8A and 12),
wherein the first gate insulation layer (portion of 209 above 203/204) comprises a first outer portion that does not overlap the first gate electrode 213/214 in a first (vertical) direction,
wherein the second gate insulation layer (portion of 215 above 205/207) comprises a second outer portion that does not overlap the second gate electrode 219/221/222 in the first direction, and
wherein a (entire portion of) first width of the first outer portion in a second (horizontal) direction different from the first direction is larger than a (any portion of) second width of the second outer portion in the second (vertical) direction.  (Claims does not require an entire/maximum first width of the first outer portion in a second direction different from the first direction is larger than an entire/maximum second width of the second outer portion in the second direction.  For broadest interpretation, any width of the first/second outer portion considers as a first/second width of the first/second outer portion. 

As for claim 2, Takahashi et al. disclose the display device of claim 1, wherein the first outer portion has a shape (fig. 12) extending along a periphery of the first gate electrode 213/214, and the second outer portion has a shape (fig. 12) extending along a periphery of the second gate electrode 219/242 (fig. 12).  

As for claim 4, Takahashi et al. disclose the display device of claim 1, wherein 30the first active pattern 213 comprises a first channel region overlapping the first gate 29Attorney Docket No. 8071-964 (OPP20191717US) electrode, a first source region, and a first drain region, the first source region and the first drain region facing each other with respect to the first channel region (fig. 9A), the second active pattern comprises a second channel region overlapping the second gate electrode, a second source region, and a second drain region, the second source region and the 5second drain region facing each other with respect to the second channel region (fig. 9A), and a distance between the first drain region and the first gate electrode 213 is larger than a distance between the second drain region and the second gate electrode 221/222 (fig. 9A-9B).  

As for claim 5, Takahashi et al. disclose the display device of claim 4, further comprising: 10an insulation layer 231/232/233 disposed on the first gate electrode 213 and the second gate electrode 221/222; a first source electrode (left 235 of 238) that is disposed on the insulation layer 231/232/234  and electrically connected with the first source region (fig. 12); and a first drain electrode (right 235 of 238) that is disposed on the insulation layer 231/232/234 and electrically connected with the first drain region (fig. 12).  

As for claim 6, Takahashi et al. disclose the display device of claim 1, wherein the display area comprises a plurality of pixels, and each of the plurality of pixels comprises a corresponding one of the plurality of pixel circuit portions and a light emitting diode electrically connected with the corresponding pixel circuit portion (fig. 4 and [0065]).  

As for claim 7, Takahashi et al. disclose the display device of claim 6, wherein the plurality of signal lines comprise a plurality of gate lines 105 that are electrically connected with the plurality of pixel circuit portions, and the driving circuit portion is connected with the plurality of gate lines 105 and applies gate 25signals to the plurality of gate lines while scanning the plurality of gate lines (fig. 2). 

As for claim 8, Takahashi et al. disclose in Figs. 6-12 and the related text a substrate comprising:
a display area 237 and a peripheral area 236 surrounding the display area; 
a plurality of pixel circuit portions 104 and a plurality of signal lines 105/106/107 disposed in the display 30area 237; and 30Attorney Docket No. 8071-964 (OPP20191717US) 
a driving circuit portion 108/109 disposed in the peripheral area and connected with the plurality of signal lines 105/106/107, wherein the driving circuit portion 236 comprises a first transistor 238 including a first active pattern 203 disposed on the substrate 200, a first gate insulation layer (portion of 209 above 203) disposed on the first active pattern, 5and a first gate electrode 213 disposed on the first gate insulation layer (fig. 6B), 
wherein the first gate insulation layer (portion of 209 above 203)  comprises a first outer portion that does not overlap the first gate electrode 213 in a first (vertical) direction, and wherein the first outer portion comprises portions (any portions) having different widths (any width) in a second (horizontal) direction different from the first (vertical) direction (fig. 12) (claim does clearly define portions of the first outer portion therefore any portions can consider as portions of the first outer portion).  

As for claim 9, Takahashi et al. disclose the display device of claim 8, wherein the first active pattern 203 comprises a first channel region overlapping the gate electrode 213, a first source region, and a first drain region, the first source region and the first drain region facing each other with reference to the first channel region (fig. 9A and 12), 15the first outer portion comprises a first portion (left portion) overlapping the first source region and a second portion (right portion) overlapping the first drain region (fig. 12), and a width (of entire) of the second portion is larger than a width (of half portion of) of the first portion (fig. 12).
  

As for claim 10, Takahashi et al. disclose the display device of claim 9, further comprising: 20an insulation layer 231/232/233 that is disposed on the first gate electrode 213; a first source electrode (left 235 of 238) disposed on the insulation layer and electrically connected with the first source region (fig. 12); and a first drain electrode (right 235 of 238) disposed on the insulation layer and electrically connected with the first drain region (fig. 12).  

As for claim 12, Takahashi et al. disclose the display device of claim 8, wherein each of the pixel circuit portions comprises a second transistor 242, wherein the second transistor 242 comprises: a second active pattern 207 disposed on the substrate 200, 5a second gate insulation layer (215 above 207) disposed on the second active pattern 207; and a second gate electrode 221/222 disposed on the second gate insulation layer, wherein the second gate insulation layer (215 above 207) comprises a second outer portion that does not overlap the second gate electrode 221/222 in the first direction, and wherein the second outer portion has a shape (fig. 12) extending along a periphery of the 10second gate electrode (fig. 12).  

As for claim 13, Takahashi et al. disclose the display device of claim 12, wherein the display area 237 comprises a plurality of pixels, and each of the plurality of pixels comprises a corresponding one of the plurality of pixel circuit portions and a light emitting diode electrically connected with the corresponding pixel 15circuit portion (fig. 4 [0065]).  

As for claim 14, Takahashi et al. disclose in Figs. 6-12 and the related text a display device comprising: 
a substrate 200 comprising a display area 237 and a peripheral area 236 surrounding the display area; 
a plurality of pixel circuit portions 104/237 and a plurality of signal lines 105/106/107 disposed in the display 20area (fig. 2); and 
a driving circuit portion 108/109/236 disposed in the peripheral area and connected with the plurality of signal lines 105/106/107, wherein the driving circuit portion comprises a first transistor 236 including a first active pattern 203/204 disposed on the substrate 200, a first gate insulation layer (209 formed above 203/204) that is disposed on the first active 25pattern 203/204, a first gate electrode 213/214 disposed on the first gate insulation layer (fig. 12), 
a dummy insulation layer (215 formed above 205) spaced apart from the first gate insulation layer, and 
a dummy electrode 219 disposed on the dummy insulation layer and spaced apart from the first gate electrode (fig. 12), 
wherein the dummy electrode comprises a same material as the first gate electrode 219 ([0118] and [0125])  and has a width (of half portion of the first gate electrode 213/214) smaller than a width (of entire) of the first gate electrode 213, and 30wherein the dummy insulation layer (215 formed above 205) comprises a same material as the first gate 32Attorney Docket No. 8071-964 (OPP20191717US) insulation layer ([0117] and [0123]) and has a width (of half portion of the first insulation layer) smaller than a width (entire of) of the first gate insulation layer (209 formed above 203) (fig. 12).  

As for claim 16, Takahashi et al. disclose the display device of claim 14, wherein the first gate insulation layer (209 above 203) comprises a first outer portion that does not overlap the 15first gate electrode in a (vertical) direction that is perpendicular to a top surface of the substrate 200, and the first outer portion has a shape extending along a periphery of the first gate electrode (fig. 12). 

As for claim 17, Takahashi et al. disclose the display device of claim 14, wherein each of the pixel circuit portions 237 comprises a second transistor 242, 20wherein the second transistor comprises: a second active pattern 207 disposed on the substrate 200, a second gate insulation layer (215 formed above 221/222) disposed on the second active pattern; and a second gate electrode 221/222 disposed on the second gate insulation layer (fig. 8A and 12), wherein the second gate insulation layer 215 comprises a second outer portion that 25does not overlap the second gate electrode 221/222 in the direction that is perpendicular to the top surface of the substrate (fig. 12), and wherein the second outer portion has a shape extending along a periphery of the second gate electrode 221/222 (fig. 12).

As for claim 18, Takahashi et al. disclose the display device of claim 14, wherein the dummy electrode 219 is electrically 33Attorney Docket No. 8071-964 (OPP20191717US) connected with the first gate electrode 213/214.  


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al..
As for claim 3, Takahashi et al. disclose the display device of claim 1, except wherein a width of the first outer portion is greater than or equal approximately 1.7 micrometers.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a width of the first outer portion is greater than or equal approximately 1.7 micrometers, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Li et al. (US 2019/0081183).
As for claim 11, Takahashi et al. disclose the display device of claim 8, wherein the first outer portion has a shape extending along a periphery of the first gate electrode in a plan view.  
	Li et al. teach in Fig. 1 and the related text the first outer portion of a gate insulation layer 50P has a shape extending along a periphery of the first gate electrode 60G in a plan view.  
Takahashi et al. and Li et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takahashi et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi et al. to include the first outer portion has a shape extending along a periphery of the first gate electrode in a plan view as taught by Li et al., in order to prevent leakage.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Chen et al. (US 2019/0302921).
As for claim 19, Takahashi et al. disclose the display device of claim 14, wherein the dummy electrode is insulated from the first gate electrode and floated.
Chen et al. teach in Fig. 2 and the related text a dummy electrode 300 is insulated from the first gate electrode 100 and floated ([0026], [0029]).
Takahashi et al. and Chen et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takahashi et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi et al. to include the dummy electrode is insulated from the first gate electrode and floated as taught by Chen et al. in order to improve performance of the device. 





Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “the dummy channel region and the dummy drain region disposed between the first channel region and the first drain region, the dummy electrode overlaps the dummy channel region, and 10the dummy drain region is disposed between the dummy channel region and the first channel region”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811